Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 1 of 8




               EXHIBIT B
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 2 of 8




                                                                3501-05
                                                              Page 1 of 7
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 3 of 8




                                                                3501-05
                                                              Page 2 of 7
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 4 of 8




                                                                3501-05
                                                              Page 3 of 7
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 5 of 8




                                                                3501-05
                                                              Page 4 of 7
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 6 of 8




                                                                3501-05
                                                              Page 5 of 7
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 7 of 8




                                                                3501-05
                                                              Page 6 of 7
Case 1:18-cr-00224-AJN Document 303-2 Filed 03/31/20 Page 8 of 8




                                                                3501-05
                                                              Page 7 of 7
